Case 1:20-cr-00022-PAC Document 73 Filed 04/22/21 Page 1of1

#

U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Molfo Building
One Saint Andrew's Plaza
New York, New York 10007

April 21, 2021
BY ECF

The Honorable Paul A. Crotty

United States District Judge The Atyeeint “a Grratel TM &

Southern District of New York

500 Pearl Street veda
(60 tell tiuh

New York, New York 10007

. Feat A Curtey,
Re: United States v, Ediberto Santana, et al., 20 Cr. 22 (PAC) won :

Dear Judge Crotty:

In consultation with the parties, the Court has adjourned the next round of status
conferences in this case to May and June 2021. Accordingly, the Government respectfully requests
that the Court exclude time in the interests of justice under the Speedy Trial Act, 18 U.S.C.
§ 3161(h)(7), from today’s date through June 2, 202 1—1the last of the upcoming status conferences.
Such exclusion of time is warranted in light of the logistical difficulties posed by the COVID-19
pandemic, the limited availability of jury trials in this District during the pandemic, and to permit
defense counsel additional time to review the voluminous discovery in this case, consider pretrial
motions, and discuss with the Government possible resolution of the charges in this case without
the need for trial, All defense counsel consent to this request.

Respectfully submitted,

AUDREY STRAUSS
United States Attorney

by: /s/
Jacqueline Kelly / Celia V. Cohen /
Jacob R, Fiddelman / Lindsey Keenan
Assistant United States Attorneys
(212) 637-2456 / 2466 / 1024 / 1565

cc! Defense counsel (by ECF)

 
